NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        JAN 26 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 SALLY A. GILLETTE,                               No. 14-36020

                   Plaintiff-Appellant,           D.C. No. 3:14-cv-00222-BR

   v.
                                                  MEMORANDUM*
 WILSON SONSINI GROUP WELFARE
 BENEFIT PLAN; et al.,

                   Defendants-Appellees.

                     Appeal from the United States District Court
                              for the District of Oregon
                      Anna J. Brown, District Judge, Presiding

                            Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Sally A. Gillette appeals pro se from the district court’s judgment dismissing

as time-barred her action alleging violations of the Employee Retirement Income

Security Act of 1974 (“ERISA”). We have jurisdiction under 28 U.S.C. § 1291.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo a dismissal for failure to state a claim under Fed. R. Civ. P.

12(b)(6) and on the basis of the applicable statute of limitations. Ventura

Mobilehome Cmtys. Owners Ass’n v. City of San Buenaventura, 371 F.3d 1046,

1050 (9th Cir. 2004). We affirm.

      The district court properly dismissed Gillette’s action because it is barred by

ERISA’s applicable three-year statute of limitations. See 29 U.S.C. § 1113;

Ziegler v. Conn. Gen. Life Ins. Co., 916 F.2d 548, 550 (9th Cir. 1990) (explaining

two-step analysis to determine accrual under § 1113); see also Barker v. Am. Mobil

Power Corp., 64 F.3d 1397, 1401-02 (9th Cir. 1995) (application of “fraud or

concealment” exception requires showing of knowingly false misrepresentations

with intent to defraud or affirmative steps to conceal alleged breaches).

      The district court did not abuse its discretion by dismissing Gillette’s

complaint without leave to amend because the deficiencies of the complaint could

not be cured by amendment. Chappel v. Lab. Corp. of Am., 232 F.3d 719, 725-26

(9th Cir. 2000) (setting forth standard of review and explaining that denial of leave

to amend is proper when amendment would be futile).

      We reject as without merit Gillette’s contention that the district court

converted the motion to dismiss into a motion for summary judgment.

      AFFIRMED.




                                          2                                      14-36020